JOURNAL ENTRY AND OPINION
Relator, Lonny Lee Bristow, has filed a petition for a writ of prohibition. Sua sponte, we dismiss relator's petition for a writ of prohibition.
In order for this court to issue a writ of prohibition, the relator must establish that: 1) the respondent is about to exercise judicial power; 2) the exercise of such judicial power is unauthorized by law; and 3) the denial of the writ will cause injury for which no other adequate remedy exists in the ordinary course of the law. State ex rel. Barclays Bank PLC v. Hamilton Cty. Court of Common Pleas (1996), 74 Ohio St.3d 536; State ex rel. Largent v. Fisher (1989), 43 Ohio St.3d 160. Herein, the relator has named the Toledo Blade, WNWO, WTOL, WTVE, National Broadcasting Company, Conan O'Brien, Alan Johnson, WBNS 10-TY, Inc., Frank Lewis, WNXT, Portsmouth Daily Times, Michael Eugene Hay, Associated Press, and Joe Saunders as respondents. Not one of the aforesaid respondents is able to or about to exercise judicial power. Thus, the relator's petition for a writ of prohibition fails to state a claim upon which relief can be granted which mandates that this court enter a judgment of dismissal pursuant to Civ.R. 12(B)(6). See, also, State ex rel. Peeples v. Anderson (1995), 73 Ohio St.3d 559.
Accordingly, we sua sponte dismiss the applicant's petition for a writ of prohibition. Clerk to serve notice of this judgment to all parties as provided in Civ.R. 58(B). Costs to relator.
  _________________________________________ TIMOTHY E. McMONAGLE, PRESIDING JUDGE
MICHAEL J. CORRIGAN, J. and DYKE, J., CONCUR.